DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/07/2011 have been fully considered but they are not persuasive.
Applicant argues on page 8-9 or Remarks that Olgun does not disclose electrical connector coupling the first trace and second trace to ground plane. Examiner respectfully disagrees. Under the broadest reasonable interpretation, the term “first electric connector” can be the portion of the trace that connects to the ground plane since there is a portion where the trace contacts the ground and that portion electrically connects the trace to the ground plane and is an electrical connector (Olgun: part of 211 connecting to ground plane 219 and part of 213 connected to ground plane 219). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgun et al. (US 2017/0048649 A1) in view of Azad et al. (US 2016/0315373 A1).
Regarding claim 1, Olgun in fig. 2, 5A-C discloses an electronic device, comprising: a body of the electronic device comprising a housing(metal housing 201), a ground plane(219) disposed inside the housing (219 part of metal housing 201); and an antenna(507 NFC loop [0043]), comprising: a first trace having a first end and a second end(211 with end 515), the second end of the first trace being electrically coupled to the ground plane(end of 211 connect to ground plane 219); and a second trace distinct and physically separated from the first trace(211 and 213 are separate), the second trace having a first end and a second end(213 with end 517), the second end of the second trace being electrically coupled to the ground plane(end of 213 connected to ground plane 219), the first trace and the second trace forming defining discontinuous portions of the antenna(gap between 211 and 213 so that NFC 507 is discontinuous Fig. 2), a first electrical connector electrically coupling the second end of the first trace to the ground plane(part of 211 that connects the trace to ground 219); and a second electrical connector electrically coupling the second end of the second trace to the ground plane (part of 213 that connects the trace to ground 219).
Olgun does not specify the ground plane being separate from the housing.
Azad discloses a ground plane being separate from the housing (ground plane 140 can be formed from metal traces on a printed circuit or other conductive structures in device [0046] ground plane can be formed from internal conductive structure [0047])
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the ground plane be separate from the housing as disclosed in Azad to the system of Olgun so the housing could be made of different material so that antenna of Olgun could be used in devices with different housings (Azad: [0047]). 
Regarding claim 2, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, wherein the antenna comprises a single-turn antenna formed by the first trace, the second trace, and the ground plane (507 NFC loop [0042]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgun et al. (US 2017/0048649 A1) in view of Azad et al. (US 2016/0315373 A1) as applied to claim 1 above, and further in view of Jarvis et al. (US20130050046A1).
Regarding claim 4, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, further comprising: a display secured by the body of the electronic device (120, [0020]); first and second trace and being housed within the body of the electronic device (Fig. 2).
Olgun does not specify a first circuit board having the first trace and the second trace formed thereon, the first circuit board being housed within the body of the electronic device.
Jarvis discloses a first circuit board having the first trace and the second trace formed thereon, the first circuit board being housed within the body of the electronic device (antenna structure with conductive traces formed on a printed circuit board [0052] [0056-58]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the traces on a circuit board as disclosed in Jarvis to the system of Olgun as a known way to form traces that to have the antenna already formed and be placed in different devices and customize the antenna structure (Javis [0058]).
Allowable Subject Matter
Claims 8, 10-18, and 20-24 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844          

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844